Citation Nr: 1044227	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-26 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Columbia, South Carolina.  



FINDING OF FACT

Parkinson's disease was not present in service, manifested within 
one year of the Veteran's discharge from service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1117, 1131, 1137 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


Parkinson's Disease

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober,10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as organic diseases of the 
nervous system (to include Parkinson's disease), are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year after discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active military, 
naval, or air service in the Southwest Asia Theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1); 
38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317.  A "qualifying chronic disability" includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any other 
illness that the Secretary of VA determines is a medically 
unexplained chronic multi-symptom illness; and (C) any diagnosed 
illness that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 
38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6 month 
period will be considered chronic.  The 6 month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to in 
this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2),(5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: (1) 
the undiagnosed illness was not incurred during active service in 
the Southwest Asia theater of operations during the Persian Gulf 
War; or (2) the undiagnosed illness was caused by a supervening 
condition or event that occurred between your most recent 
departure from service in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) the illness is the result of willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, a veteran is not required to 
provide competent evidence linking a current disability to an 
event during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board must 
explain its selection of analogous Diagnostic Code.  Stankevich 
v. Nicholson, 19 Vet. App. 470, 472 (2006).

Compensation may be paid under 38 C.F.R. § 3.317 for disability 
which cannot, based on the facts of the particular veteran's 
case, be attributed to any known clinical diagnosis.  The fact 
that the signs or symptoms exhibited by the veteran could 
conceivably be attributed to a known clinical diagnosis under 
other circumstances not presented in the particular veteran's 
case does not preclude compensation under 38 C.F.R. § 3.317.  
VAOPGCPREC 8-98.

As the Veteran has been diagnosed as having Parkinson's disease, 
he does not currently have an undiagnosed illness.  Thus, the 
provisions of 3.317 are not for application.

At the outset, the Board notes that service connection is 
currently in effect for spondylosis at C5-6 and C6-7 with 
narrowing of the neural foramina at C4-5 and C5-6 due to 
osteophytes formation with left arm radiculopathy and discogenic 
disc disease at L5-S1.  


The Veteran's service treatment records do not contain any 
diagnoses or findings of Parkinson's disease.  Neurological 
evaluations performed in service in relation to chronic pain 
syndrome also did not result in findings of Parkinson's disease.  

VA examinations performed in July 2002 in relation to other 
claimed disabilities, including a general medical examination and 
an orthopedic examination, also did not result in findings of 
Parkinson's disease.  

Treatment records from Colonial Family Practice reveal that the 
Veteran was seen for tremors in February 2007.  Parkinson's vs. 
essential tremor was diagnosed at that time.  A February 2007 MRI 
of the brain revealed normal findings.  The Veteran was referred 
to Dr. Ulrich for follow-up.

In a March 2007 report, R. Ulrich, D.O., the Veteran's private 
physician, indicated that the Veteran was complaining of pain and 
a tremor in his left arm.  He noted that the Veteran reported 
that the symptoms initially began in 1999 when overseas in the 
military.  He stated that he developed a subacute onset of some 
neck pain and left arm pain and spasm which began after lifting.  
The Veteran indicated that he was treated with Motrin, muscle 
relaxers, and steroids.  He stated that he complained of severe 
weakness in his left arm at that time and over the years 
gradually built his strength back up.  The Veteran reported that 
he had had fairly persistent pain in his neck and this 
occasionally radiated down his left arm.  He stated that 
approximately one year ago he began developing a tremor in his 
left arm which was present at rest.  He also noted some stiffness 
and clumsiness in his left arm.  

Following examination, it was Dr. Ulrich's impression that the 
Veteran had a left arm tremor that appeared consistent with a 
Parkinsonian tremor.  He also noted that the Veteran had symptoms 
compatible with left cervical radiculopathy; however, he did not 
suspect that this was responsible for his tremor.  He suspected 
that the Veteran had Parkinson's disease.

In an April 2007 report, Dr. Ulrich indicated that the Veteran 
had newly diagnosed Parkinson's disease.  

In a June 2007 statement in support of claim, D. K., indicated 
that during the deployment to Prince Sultan Air Base in October 
1999, while assigned to the 79th Fighter Squadron, he observed or 
witnessed the Veteran's pain and muscle contractions/tremors on 
the left shoulder and arm with noticeable loss of strength.  He 
stated that these same symptoms were visible and continued to the 
present.  

In his October 2007 notice of disagreement, the Veteran indicated 
that he had neck pain, numbness, and muscular spasms while in 
service, all signs of Parkinson's disease.  He noted that tremors 
were one of the last symptoms to manifest and that Dr. Ulrich 
determined the tremors to be manifest in 2006.  

In conjunction with his claim, the Veteran was afforded a VA 
examination in February 2008.  The examiner observed that the 
Veteran was diagnosed as having Parkinson's disease in 2007, five 
years after he was discharged from the military in 2002.  He 
noted that the Veteran reported that while on active duty he had 
quivering muscles in his left upper extremity but did not have a 
tremor.  The quivering muscles and pain in his left upper 
extremity were attributed to cervical spondylosis, for which he 
was examined by neurosurgery and clinical neurology and 
established with a diagnosis of radiculopathy supported by MRI 
imaging, which showed diffuse discogenic disease and 
osteoarthritis in the cervical spine.  

The examiner indicated that it was not until 2006 or so that the 
Veteran developed expressionless face and tremor and it was 
recognized that he had Parkinson's disease and treatment was 
started.  

Physical examination revealed an expressionless face and a 
resting tremor of the left upper extremity that was consistent 
with Parkinson's disease and a much less obvious tremor in the 
right upper extremity.  The Veteran was also noted to have an 
imbalance that was characteristic of Parkinson's disease and a 
gait disorder typical of Parkinson's.  

The examiner indicated that the diagnosis of Parkinson's disease 
was an established and reasonable diagnosis.  He stated that 
whether or not this was present during his active duty military 
or within one or two years after discharge he could not resolve 
without resort to speculation.  

In his August 2008 substantive appeal, the Veteran indicated that 
he was misdiagnosed in service and stated that he endured 
excruciating pain for several years.  He noted that he was seen 
at Colonial Family Practice by Dr. Grunsky and that following 
testing he was diagnosed as having Parkinson's disease.  He 
further indicated that a VA neurologist had stated that he could 
not definitely say that he did not have Parkinson's disease in 
1999.  

In April 2010, the Board requested a VHA opinion from a neurologist 
with regard to the etiology of the Veteran's Parkinson's disease and 
its relationship, if any, to his period of service.  In the VHA 
request, the Board noted the above facts and indicated that while the 
February 2008 VA examiner stated that the Veteran had Parkinson's 
disease, he noted that whether or not this was present during his 
active duty military or within one or two years after discharge he 
could not resolve without resort to speculation.  The Board found 
that the opinion provided by the February 2008 VA examiner was 
insufficient in order for the Board to properly address the Veteran's 
claim for service connection.

The Board requested that following a complete review of the 
claims folder, the examiner provide an opinion, with complete 
rationale, as to whether the Veteran currently had Parkinson's 
disease, and, if so, whether it was at least as likely as not (50 
percent probability or greater) that any symptoms shown in 
service or within one year of service were symptoms of 
Parkinson's disease.  

In response to the April 2010 request, an opinion was prepared by 
a physician at the Montgomery VAMC in August 2010.  The examiner 
noted that the Veteran had active service from June 1976 to 
August 2002.  He observed that a review of the claims folder 
revealed that the Veteran was diagnosed with cervical 
radiculopathy and cervical facet joint syndrome in June 2001.  He 
also noted that the Veteran had complaints of myofascial spasms, 
numbness, pain, and weakness in the left arm in 2001.  He further 
observed that a neurological consultation dated May 17, 2001, 
reported no clinical signs of Parkinson's disease.  The reviewer 
also indicated that the July 18, 2002, report by Dr. A. 
Trujillano did not show any clinical signs of Parkinson's 
disease.  He noted that the Veteran was diagnosed with C6-7 
radiculopathy on the left side in July 2002.  The examiner also 
observed that the Veteran was diagnosed with Parkinson's disease 
by Dr. Ulrich in March 2007 and that according to the report the 
onset of symptoms of Parkinson's disease was about one year prior 
to March 2007.  

The examiner stated that in his opinion it was less than 50 
percent likely that onset of any symptoms of Parkinson's disease 
was during active service or within one year of active service.  

Service connection is not warranted for Parkinson's disease.  

The Veteran's service treatment records reveal no findings or 
diagnoses of Parkinson's disease.  The Board notes that the 
Veteran has reported having had pain and tremors since service, 
which he indicated continued from service to the point when he 
was actually diagnosed as having Parkinson's disease in 2007, and 
that the symptoms which he had in service were the initial onset 
of his Parkinson's disease.  The Board further observes that D. 
K. indicated that he observed or witnessed the Veteran's pain and 
muscle contractions/tremors on the left shoulder and arm with 
noticeable loss of strength while serving with the Veteran in 
October 1999.  

Both the Veteran and D. K. are competent to report symptoms which 
he had in service.  However, neither is qualified to render an 
opinion as to whether the Veteran's current Parkinson's disease 
is related to or had its onset in service.  Moreover, the Veteran 
was subjected to numerous tests and examinations while in 
service, including neurological examinations, which revealed no 
findings or diagnoses of Parkinson's disease.  Furthermore, VA 
examinations conducted in conjunction with other claims, 
including general medical and orthopedic examinations performed 
July 2002, also revealed no findings or diagnoses of Parkinson's 
disease.  The Board is placing greater emphasis upon the lack of 
findings of Parkinson's disease in service, to include on testing 
performed concerning the veteran's complaints, and the results of 
the VA examination performed in close proximity to the Veteran's 
separation from service.  

Although the Veteran's private physician, Dr. Ulrich, indicated 
that the Veteran reported that he started to have Parkinson 
symptoms in 1999, Dr. Ulrich himself did not state that the 
Veteran's Parkinson's disease started in service or within the 
one year presumptive period following service.  He did indicate 
that the Veteran's Parkinson symptoms dated back to a year 
earlier in a March 2007 treatment report.  Assuming that Dr. 
Ulrich's report could be read as dating the Veteran's Parkinson 
symptoms back to 1999, this opinion would be based upon an 
unsubstantiated account provided by the Veteran.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have been 
previously rejected.)

In contrast, the February 2008 VA examiner, following a thorough 
examination of the Veteran and a complete review of the claims 
folder, indicated that a thorough review of the claims folder and 
active duty health record failed to reveal any symptom or sign 
that would reasonably later be recognized as Parkinson's disease.  

Moreover, while the February 2008 examiner indicated that he 
could not indicate whether the Veteran's Parkinson's disease had 
its onset in service or within one year of service without resort 
to speculation, the August 2010 VA examiner, after a complete 
review of the claims folder, indicated that it was less than 50 
percent likely that the onset of any symptoms of Parkinson's 
disease was during active service or within one year of active 
service.  In support of his opinion the examiner noted the 
inservice findings, or lack thereof, and specific reports 
following service.  The Board is placing greater emphasis on the 
VHA examiner's opinion.  

Based upon the lack of findings or diagnoses of Parkinson's 
disease in inservice treatment records or in VA examinations 
performed in close proximity to service and the lack of any 
competent medical evidence relating any current Parkinson's 
disease to service or the one year presumptive period following 
service, this claim must be denied.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The Board notes 
that in a May 2007 letter, the RO provided the Veteran with 
notice that informed him of the evidence needed to substantiate 
entitlement to service connection.  The letter also told him what 
evidence he was responsible for obtaining and what evidence VA 
would undertake to obtain.  The letter further told him to submit 
relevant evidence in his possession.  The above letter also told 
the Veteran that to substantiate the claim there must be evidence 
of a current disability and a link between the disability and 
service.  The Veteran was also provided with notice as to the 
disability rating and effective date elements in that letter.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary 
to decide this claim has been obtained.  No other relevant 
records have been identified.  The Veteran was also afforded a VA 
examination in February 2008.  In addition, the Board requested a 
VHA opinion as to the etiology of the Veteran's Parkinson's 
disease and its relation, if any, to his period of service in 
April 2010.  The requested opinion was provided in August 2010.  
The opinion received provides sufficient information and adequate 
detail in order to properly decide the Veteran's claim.  The 
Veteran was also provided with the opinion in August 2010 and 
given an opportunity to respond.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements and his ability to provide testimony 
at a hearing if he so desired.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide the appeal.  Based upon the foregoing, the duties to 
notify and assist the Veteran have been met, and no further 
action is necessary to assist the Veteran in substantiating this 
claim.  


ORDER

Service connection for Parkinson's disease is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


